Citation Nr: 0327115	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  99-06 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service-connection for nicotine 
dependence.  

2.  Entitlement to service connection for emphysema and 
bronchitis, claimed as secondary to nicotine dependence.  

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
April 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2000, the Board remanded this matter to the RO 
for future development.  The appeal was returned to the Board 
for appellate review.  

In a VA Form 9 received in March 2002, the veteran requested 
a Board hearing at Central Office in Washington, D.C.  In 
June 2003, the Board contacted to the veteran to determine 
whether he still desired such a hearing.  In a correspondence 
dated in September 2003, the veteran requested disposition of 
his claims based on the evidence of record.  Therefore, the 
Board will decide this matter based on the current record.  

During the course of the appeal of the two issues described 
on the front of this decision, the veteran initiated a claim 
of service connection for venereal disease, residuals of 
venereal warts, a digestive disorder, gall stones, use of 
alcohol, schizophrenia claimed as mental illness, and whether 
new and material evidence had been submitted to reopen a 
claim for post operative osteotomy maxillary bones.  This 
claim was received by the RO in April 2000.  The veteran 
filed a notice of disagreement and a statement of the case 
was issued in June 2001.  The veteran failed to submit a 
timely substantive appeal with regard to these seven issues.  
Hence, this decision will be limited to the two issues listed 
on the first page of this decision.  However, the veteran 
continues to pursue the seven issues listed above.  The RO 
should take appropriate action with regard to these claims.  


FINDINGS OF FACT

1.  The appellant's claim for service connection for 
emphysema, bronchitis, and nicotine dependence due to 
nicotine dependence or tobacco use in service was received by 
VA in August 1998.

2.  The medical evidence does not establish that the veteran 
has a disability manifested by nicotine dependence that was 
caused by service.  

3.  There is no current diagnosis of emphysema.  

4.  The medical evidence does not establish that the 
veteran's bronchitis was caused by service.  


CONCLUSION OF LAW

1.  Service connection for emphysema, bronchitis, and 
nicotine dependence due to nicotine dependence or tobacco use 
in service is prohibited by law. 38 U.S.C.A. §§ 1103, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.300 (2003); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  Service connection for nicotine dependence, emphysema and 
bronchitis is not warranted.  38 U.S.C.A. § 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2003).  The appellant filed a claim for service 
connection for nicotine dependence and emphysema and 
bronchitis in August 1998, and there is no issue as to the 
provision of a form or completion of an application.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

When the veteran filed his claim for service connection, he 
indicated that he had been receiving treatment at a 
correctional institution.  VA has obtained those records.  

In the December 2000, the Board remanded this matter to RO 
for development and compliance with the VCAA.  

In a letter dated in April 2003, VA informed the veteran of 
his and VA's duties and responsibilities in developing his 
claims as required by the VCAA.  The veteran was informed 
that he could assist by informing VA of any additional 
information or evidence supporting his claim, by providing 
complete, accurate, and timely information when requested; by 
keeping VA informed of his current address and telephone 
number, and by providing copies of service medical records, 
private treatment records, and any other evidence in his 
possession that might support his claim.  In addition, the VA 
indicated that its responsibility was to make reasonable 
efforts to help the veteran obtain evidence necessary to 
substantiate his claim.  Specifically, VA indicated that it 
would make efforts to obtain records in the custody of a 
Federal department or agency and records not in the custody 
of a Federal department or agency to include records from 
State and local governments, private medical care providers, 
current or former employers, and other non-Federal government 
sources.  VA informed the veteran that it had evidence from 
the Alabama Department of Corrections, the Northeast Regional 
Medical Center, the Margaret Dumas Memorial Medical Center, 
and the New Orleans VA Medical Center.   

In a statement in support of claim dated in April 2003, the 
veteran indicated that he did not have any additional 
evidence to submit.  

VA has discharged its duty to notify the claimant of the 
evidence and information necessary to substantiate his claims 
and of the respective responsibilities of the parties with 
respect to obtaining evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2003); 38 C.F.R. § 3.159(c)(1-3) (2003).  
Service medical records and state correctional records have 
been associated with the file.  VA has discharged its duty to 
assist in obtaining evidence to substantiate the claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In this case, examinations are not necessary.  As to 
claims based on the effects of tobacco products received by 
the VA after June 9, 1998, the law provides that a disability 
will not be considered service connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  While this law bars 
service connection based on the effects of tobacco use, 
service connection is possible if the disability was manifest 
in service or to the required degree within the presumptive 
period, or if it is otherwise shown that the disability is 
related to service on some basis other than use of tobacco 
products during service. 38 U.S.C.A. § 1103; 38 C.F.R. § 
3.300.  The evidence does not suggest that the veteran's 
bronchitis is related to service, and there is no competent 
evidence of diagnosis of emphysema.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the appellant of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2003).

The Board sees no areas in which further development may be 
fruitful.  The requirements of the VCAA have been 
substantially met by the RO.  Although the RO has not 
provided the appellant citation to the regulations 
implementing the VCAA, there is no prejudice to the veteran 
in the Board's reference to the implementing regulations, 
because they merely restate the requirements of the VCAA and 
do not provide additional substantive protections or 
requirements.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993), citing VAOPGCPREC 16-92, at 7-9.

II.  Service Connection

Service medical records reflect that in September 1980 the 
veteran was seen for a cough and a cold.  The diagnosis was 
upper respiratory infection.  Medical entries dated in 
December 1983 reflect that the veteran complained of a cough 
and chest pain.  He was diagnosed as having acute respiratory 
disease.  In April 1985, it was noted that the veteran smoked 
1/2-pack of cigarettes per day for the past seven years.  In 
March 1986, the veteran had a productive cough and was 
diagnosed as having sinus congestion.  When examined for 
separation from service in April 1986, there were no 
complaints or findings of a respiratory disorder.  

Private medical records dated in February 1989 show that the 
veteran had a history of smoking 1/2-pack of cigarettes per 
day.  

VA outpatient treatment records dated in February 1989 show 
the veteran complained of coughing.  There was no diagnosis 
of a respiratory disorder.

Department of Corrections medical records reflect that in 
July 1998 that the veteran had a non-productive cough.  The 
diagnosis was mild bronchitis.  X-rays of the chest dated in 
March 1996 and July 1998 revealed, in pertinent part, that 
the lungs were clear.  The studies were normal.  Entries 
dated in August 1998 shows that the veteran went on sick call 
with complaints of possible emphysema smoke related illness 
and lung problems.  A registered nurse noted that the veteran 
there was no mention of emphysema or lung problems in the 
veteran's chart.  It was noted that the veteran had mild 
bronchitis.  In March 1999, it was noted that the veteran was 
a smoker of ten cigarettes a day and that his breath sounds 
were within normal limits; the lungs were clear on auculation 
and drainage; he had nonproductive cough, and nasal stiffness 
with watery eyes.  The veteran was treated for bronchitis in 
May 2000.  Subsequent records reflect that the veteran was 
treated for flu symptoms.  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1131 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303 (2003).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1997).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

As to claims based on the effects of tobacco products 
received by the VA after June 9, 1998, the law provides that 
a disability will not be considered service connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  While 
this law bars service connection based on the effects of 
tobacco use, service connection is possible if the disability 
was manifest in service or to the required degree within the 
presumptive period, or if it is otherwise shown that the 
disability is related to service on some basis other than use 
of tobacco products during service.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2003).

The appellant's claim for service connection for a nicotine 
dependence and emphysema and bronchitis, alleged to be due to 
tobacco use starting in service, was received by the VA in 
August 1998.  The above cited law and regulation bar such 
tobacco-related claims as to claims received by the VA after 
June 9, 1998.  The veteran's claim was received by the RO on 
August 14, 1998.  It follows that, as a matter of law, the 
appellant's tobacco-related claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Service connection is still possible if a disability was 
manifest in service or to the required degree within the 
presumptive period, or if it is otherwise shown that the 
disability is related to service on some basis other than use 
of tobacco products during service.  38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300.  

The medical evidence does not establish that the veteran has 
a disability manifested by nicotine dependence that was 
caused by service.  In addition, there is no evidence of a 
diagnosis of emphysema.  Therefore, service connection for 
the disorder is not warranted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

Service medical records show no definite evidence of 
bronchitis.  These records reflect that the veteran was 
treated in 1980 and 1983 for respiratory problems and in 
March 1986 for sinus infection.  The separation examined 
showed no abnormality. The first post-service clinical 
evidence of mild bronchitis was in the 1990s, many years 
after service, and the file contains no competent medical 
evidence which relates the current diagnosis of bronchitis to 
service.  

Having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
See 38 U.S.C.A. § 5107(b) (West 1991) ; Gilbert v. Derwinski, 
1 Vet. App. 49, 55057 (1991).  


ORDER

Service connection for nicotine dependence is denied. 

Service connection for emphysema and bronchitis is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



